—In a claim to recover damages for personal injuries, etc., the claimants appeal, as limited by their brief, from so much of an order of the Court of Claims (Silverman, J.), entered May 1, 2000, as denied that branch of their motion which was for partial summary judgment on the issue of liability on their cause of action under Labor Law § 240 (1), and granted that branch of the defendant’s cross motion which was for summary judgment dismissing that cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the injured claimant’s contention, his injuries did not result from an elevation-related hazard within the meaning of Labor Law § 240 (1) (see, Thompson v Ludovico, 246 AD2d 642). Bracken, P. J., S. Miller, McGinity and Schmidt, JJ., concur.